DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 07/29/2021 has been entered. Claims 1-2, 7-8, 16, 18-30, and 32 remain pending in the application with claims 7, 26, 28, and 30 withdrawn from further consideration as drawn to a non-elected species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 16, 18, 21-25, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li).

In reference to claim 1-2, 8, 23-25, 27-29, and 32, Li teaches a compound of the formula IIB [0099] as shown below for example a compound of formula II2 as shown below for as an organic light emitting material [0020] [0104]


    PNG
    media_image1.png
    216
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    191
    324
    media_image2.png
    Greyscale


1 is an alkyl group [0107] (e.g. t-butyl [0041]),  A is O [0100] [0090], V1 to V3 are each C, V4 is N [0091], 
    PNG
    media_image3.png
    101
    114
    media_image3.png
    Greyscale
 has a structure of 
    PNG
    media_image4.png
    121
    124
    media_image4.png
    Greyscale
 [0146], the R1 is a substituted alkyl (e.g. methyl substituted by deuterium) or a combination of deuterium and methyl [0148] [0041], L2 has the structure 
    PNG
    media_image5.png
    113
    89
    media_image5.png
    Greyscale
 [0166], L3 has the structure 
    PNG
    media_image6.png
    136
    154
    media_image6.png
    Greyscale
 [0171], L4 has the structure 
    PNG
    media_image7.png
    87
    111
    media_image7.png
    Greyscale
. 
Li discloses the compound of formula II2 that encompasses the presently claimed compound of formula I, including wherein in the formula II2, X is N, R1 is an alkyl group (e.g. t-butyl),  A is O, V1 to V3 are each C, V4 is N, 
    PNG
    media_image3.png
    101
    114
    media_image3.png
    Greyscale
 has a structure of 
    PNG
    media_image4.png
    121
    124
    media_image4.png
    Greyscale
, the R1 is a 2 has the structure 
    PNG
    media_image5.png
    113
    89
    media_image5.png
    Greyscale
, L3 has the structure 
    PNG
    media_image6.png
    136
    154
    media_image6.png
    Greyscale
, L4 has the structure 
    PNG
    media_image7.png
    87
    111
    media_image7.png
    Greyscale
. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein L1 is O, RA is an alkyl group that is a t-butyl group, RB is hydrogen, RB’ is hydrogen, RC is hydrogen, R is an alkyl group substituted with deuterium or a combination of alkyl and deuterium substituents, RD represents two substitutions and the substituents are fused to form a ring and wherein RA is present and is an alkyl. 
For Claim 2: Reads on wherein RA is an alkyl group that is a t-butyl group, RB is hydrogen, RB’ is hydrogen, RC is hydrogen, R is an alkyl group substituted with deuterium or a combination of alkyl and deuterium substituents, RD represents two substitutions and the substituents are fused to form a ring and wherein RA is present and is an alkyl. 
For Claim 8: Reads on wherein RD substituents are joined to form a 6-membered aromatic ring. 
For Claim 23: Reads on a formulation. 
For Claim 24-25: Reads on wherein RD substituents are joined to form a benzo ring which is not further substituted.
For Claim 27: Reads on wherein each RC is H. 
For claim 29: Reads on wherein R is deuterated alkyl.
For Claim 32: Reads on the elected species compound 95050.

In reference to claim 16 and 18, Li teaches the compound as described above for claim 1 and further teaches that it is for use as an emitting material with a host material in a light emitting layer of an organic light emitting device with an anode and a cathode [0179]- [0195]. 

Li does not disclose an example of a device comprising this specific material but generally teaches that this material is used for this purpose as pointed to above.

Given that Li discloses the device structure that encompasses the presently claimed device, including comprising an anode, a cathode and a light emitting layer including the material pointed to for claim 1 and a host material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
 
In reference to claim 21-22, Li teaches the device as described above in claim 16 and further teaches that such devices are for use in flat panel displays, illumination and backlighting [0185].  



Given that Li discloses the device that encompasses the presently claimed consumer product, including wherein the device is a flat panel display, illumination or backlight, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device application, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 16 above and further in view of Zeng et al (US 201300269609) (Zeng).

In reference to claims 19-20, Li teaches the device as described above for claim 16 that includes a host material. Li teaches that the host material is preferably a suitable host material known in the art [0194]. Li does not expressly teach that the host material is one of the materials recited in the instant claims.

With respect to the difference, Zeng teaches compound 1 [0062] as shown below as a host material for phosphorescent light emitting devices. Zeng further teaches this compound has various benefits as a host material for example when used in an OLED improves emission spectrum line shape, efficiency and lifetime [0061].

    PNG
    media_image8.png
    191
    299
    media_image8.png
    Greyscale

In light of the motivation of using compound 1 as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a host material as described by Zeng in the device of Li in order to improve emission spectrum line shape, efficiency and lifetime and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 

With respect to the outstanding rejections under 35 USC 103 of the claims in view of Li, Applicant argues that the instantly claimed compounds give rise to unexpected results. As support, Applicant points to results filed in the form of a declaration under 37 CFR 1.
 
For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, Applicant’s detailed description of the experiments and results provides sufficient evidence of statistical and practical significance. 

Second, Applicant’s data demonstrating the lack of an effect on FWHM of the deuterium atoms is sufficient. 

Finally, however, the showing of the results of a few examples is still not commensurate in scope with the very large number of compounds encompassed by the instant claims. Applicant’s amendments to the independent claim requiring that L1 be O significantly narrows the claimed compounds but does not place the claims and results commensurate in scope. Notably, each of the examples demonstrated requires that substitutions in RD are fused to form a benzene ring (that is all of the examples show a benzimidazole group). The data in the specification (e.g. example 7300) in fact shows poorer LFHM when benzimidazole is not included, although this compound is not instantly claimed. None of the claimed examples show anything other than a benzimidazole group at this position while the imidazole can have any number of substitutions by a large list of groups with or without ring fusion. Furthermore, the groups RA are demonstrated only to be a t-butyl group at a single position while the claim requires any alkyl or cycloalkyl group at one or more of four positions in the same ring. Furthermore, while RC can be hydrogen or aryl, all of the claimed examples include RC as hydrogen. It is noted that example compound 87871 does not appear to be within the scope of the claims as RC is required to be hydrogen or aryl and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/GREGORY D CLARK/Primary Examiner, Art Unit 1786